NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO HUMBERTO FIGUEROA-                    No.    15-73723
FLORES,
                                                Agency No. A200-610-386
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Francisco Humberto Figueroa-Flores, a native and citizen of Honduras,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s denial of his motion for administrative

closure. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny the petition for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review.

      Figueroa-Flores establishes no error in the agency’s denial of administrative

closure under the factors applicable at the time of the hearing. See Gonzalez-

Caraveo v. Sessions, 882 F.3d 885, 891 (9th Cir. 2018).

      PETITION FOR REVIEW DENIED.




                                         2                                   15-73723